Title: Council of War, 10 April 1779
From: Greene, Nathanael,Kalb, Johann,Knox, Henry,Smallwood, William,St. Clair, Arthur,Stirling, Lord (né William Alexander),Sullivan, John,Woodford, William
To: 



[10 April 1779]

At a Council of War held at Head Quarters Middle Brook April 10th 1779.
Present The Commander in Chief[,] Major Genls Sullivan[,] Greene[,] Ld Stirling[,] St Clair[,] D’Kalb, [Brigadier Generals] Smallwood[,] Knox[,] Woodford.
The Commander in Chief states to the Council, that since the last meeting of Commissioners on the subject of an exchange of Prisoners, the result of which is contained in a report of their proceedings of the 15th of December last, hereunto annexed—a deputation has been sent to Congress by our officers prisoners with the enemy, with a memorial representing their situation and requesting that some effectual measures might if possible be adopted for their liberation from captivity: And that the Honorable the Congress, in consequence, came to a resolution of the 5th ultimo, which is also hereunto annexed, authorising the Commander in Chief, “at his discretion, to negotiate and establish with the Commander in Chief of his Britannic Majesty’s forces, a Cartel, or Agreement, for a general exchange of prisoners, comprehending the Convention troops; or a more partial Agreement for any particular or definite number of prisoners; and to fix and conclude upon the terms and conditions of the said exchange, ascertaining and allowing an equivalent of inferior for superior officers and an equivalent of privates for officers, according to such proportion as has been customary, or shall appear to him to be just and equitable; and to appoint commissioners for these purposes.”
That in obedience to the foregoing resolve—He made a proposal to Sir Henry Clinton in a letter of the 14th of March, for a meeting of Commissioners to settle a general cartel; which was acceded to by him in his answer of the 31st; and by subsequent arrangements the proposed meeting is to take place on monday the 12th instant.
That as the enemy have few or no private men of ours in their hands the exchange at present must turn, on their principles, from which we have every reason to believe they will not depart, upon our giving a considerable proportion of privates in exchange for our officers in their possession; an estimate of the amount on the several propositions and ratios which have been suggested is herewith submitted—The General therefore requests the advice of the Council what number of private men consistent with justice to the officers in captivity and to the public in general, ought to be determined as the ultimate proportion, which should govern an exchange at this time and which the Commissioners on our part should be instructed not to exceed.

Having considered the request of His Excellency the Commander in Chief “What number of private Men the Commissioners on our part may be authorised to give to procure the exchange & release of our Officers—We think they may give a Thousand but not a greater number.

Jno. Sullivan
Nath. Greene M.G.
Stirling M.G.
Ar. St Clair M.G.
The Baron de Kalb M.G.
W. Smallwood B.G.
H. Knox B.G. Artilly
Wm Woodford B.G.

